Citation Nr: 1337242	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  10-46 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for loss of teeth for compensation purposes.

2.  Entitlement to service connection for loss of teeth for the purpose of obtaining VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from to June 1956 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision. 

The issue of entitlement to service connection for loss of teeth for the purpose of obtaining VA outpatient dental treatment is addressed in the REMAND portion of the decision below and it is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran does not have a dental disability for which service connection for compensation purposes can be granted.


CONCLUSION OF LAW

The criteria for service connection for loss of teeth for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1131, 1712, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.150 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, in a December 2008 pre-adjudication letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection, including what he needed to provide and what would be obtained by VA

The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matter on appeal, including the Veteran's service treatment records.  In his January 2009 response to the VCAA letter, the Veteran stated that all dental records in support of his claim were found in his military medical records.  He added that upon retirement from the military, VA sent him to a private dentist for the purpose of making a new upper denture and a lower partial, but instructed VA to move forward with processing his claim.  The Veteran has not identified any outstanding evidence.

The Veteran has not had a VA examination specifically for his claim seeking service connection for compensation.  A VA examination must be provided when (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury or disease occurred in service; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006); 38 C.F.R. § 3.159(c)(4).

In this case, a VA examination is unnecessary to decide the claim because such an examination would not provide any more pertinent information than is already associated with the claims file.  As will be explained, the Veteran has not been shown to have had the type of dental disorder in service for which compensation may be paid.  There is sufficient evidence of record for the Board to make a decision on the claim.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Service Connection for Compensation Purposes

Service treatment records show that no defects were noted on the Veteran's June 1956 service enlistment examination.  A July 1957 Clinical Record notes pulpitis and the extraction of teeth numbered 1, 2, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 16, 18, 20 and 21, as well as tooth number 17, which was surgically removed.  Malformation of the alveolar ridge was noted.  An alveolectomy, or surgical removal of a portion of the alveolar process of the mandible and maxilla, was performed to facilitate the fitting of dentures.  Full upper dentures were provided in September 1957.  The Veteran also received a lower partial.  Two reports of medical examination dated September 1960 and March 1966 indicate the loss of teeth numbered 1 - 21 and 29 - 32.  Tooth number 28 and tooth number 22 were noted to be restorable.  An October 1978 report of medical examination indicates loss of teeth numbered 1 - 21 and 28 - 32.  

Dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Loss of teeth is contemplated under Diagnostic Code 9913.

Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150 (2013).  Compensation is available for loss of teeth if such is due to loss of substance of body of maxilla or mandible, but only if such bone loss is due to trauma or osteomyelitis (e.g., an infection of the bone), and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  Id. at Note.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment and cannot be considered for compensation purposes.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 4.150 (2013).

In this case, the loss of the Veteran's teeth was not due to loss of substance of the body of maxilla or mandible.  Although the Veteran's teeth and at least a portion of the alveolar process of the maxilla and mandible were removed during service, the Board notes that these extractions were due to pulpitis and there is no evidence of record that any bone loss was involved.  

The Board recognizes the Veteran's contention that he "received" dental trauma at Dobbins Air Force Base (AFB) in Marietta, Georgia because his teeth were removed "without just cause."  See October 2008 Statement in Support of Claim; December 2010 Statement in Support of Claim.  While in Shinseki v. Nielson, 607 F.3d 802 (2010), the United States Court of Appeals for the Federal Circuit (Federal Circuit) suggested that dental malpractice could constitute trauma in some circumstances, dental trauma does not include the intended result of proper medical treatment provided by the military.  Thus, the mere fact that the Veteran's teeth were extracted during service does not provide a basis for service connection for compensation purposes.  There is no evidence of loss of substance of body of maxilla or mandible as is required for service connection for compensation purposes, even in cases of disease or trauma.  Without evidence of bone loss, service connection for compensation purposes cannot be granted.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant case.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for loss of teeth for compensation purposes is denied.


REMAND

Reasons for Remand: (1) To determine whether the Veteran has already had one-time VA outpatient dental treatment pursuant to 38 C.F.R. § 17.161(b); (2) To schedule the Veteran for a VA dental examination and obtain a medical opinion as to the Veteran's claim of trauma due to dental treatment during military service.

A veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal (i.e., gum) disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.  As is the case here, teeth noted as normal at entry will be service-connected if they were filled or extracted after 180 days or more of active service.  38 C.F.R. § 3.381(d)(1) (2013).

Legal authority describes various categories of eligibility for VA outpatient dental treatment, to include veterans having a compensable service-connected dental condition (Class I eligibility); one-time treatment for Veterans having a noncompensable service-connected dental condition, provided they apply for treatment within a year after service (Class II eligibility); those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility); those who are involved in the Homeless Veterans Dental Initiative (Class II(b) eligibility); those who were detained as a POW (Class II(c) eligibility); those who made prior applications for, and received, dental treatment from VA for noncompensable dental conditions but were denied replacement of missing teeth that were lost during any period of service prior to his or her last period of service (Class IIR (Retroactive) eligibility); those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability (Class III eligibility); those whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); those who participate in a rehabilitation program under 38 U.S.C. Chapter 31 (Class V eligibility) and those who are scheduled for admission or who are otherwise receiving care and services under Chapter 17 of 38 U.S.C. (Class VI eligibility).  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 17.161 (2013). 

Based on a review of the record, the Board finds additional development is necessary concerning whether the Veteran is eligible for either Class II or Class II(a) treatment.

Under Class II, those having a service-connected noncompensable dental condition or disability shown to have been in existence at the time of discharge or release from active service, which took place prior to October 1, 1981, may be authorized any treatment indicated as reasonably necessary for the one-time correction of the service-connected noncompensable condition, but only if: (i) they served on active duty and were discharged or released, under conditions other than dishonorable, for a period of active military, naval, or air service of not less than 180 days; (ii) application for treatment is made within one year of such discharge or release; and (iii) a VA dental examination is completed within 14 months after discharge or release, unless delayed through no fault of the veteran.  38 C.F.R. § 17.161(b)(2)(i) (2013).

The Veteran served honorably in the military for over 20 years and originally claimed service connection for a "dental defect" in March 1979, within one month of separation from service.  The decision was deferred by the RO in order to refer the Veteran to a dental clinic.  No formal rating decision was issued.  In a January 2009 statement, the Veteran explained that upon retirement from active duty, VA sent him to a private dentist to make a new upper denture and a partial.  The record does not reflect when this treatment was afforded to the Veteran or whether it included a VA dental examination.  In order to adjudicate the issue of Class II eligibility and entitlement to VA outpatient treatment, the case must be remanded to determine whether the Veteran has already had the one-time treatment afforded under 38 C.F.R. § 17.161(b).

Concerning Class II(a) eligibility, the record must show that a noncompensable service-connected dental condition was adjudicated as resulting from a combat wound or other service trauma.  Under the applicable statute for Class II(a) eligibility, 38 U.S.C.A. § 1712(a)(1)(C), service trauma is "an injury or wound produced by an external physical force during the performance of military duties, and does not include the intended result of proper medical treatment."  Nielson v. Shinseki, 607 F.3d 802, 804 (Fed. Cir. 2010).  In Nielson, however, the Federal Circuit also held that "service trauma"-in the context of establishing Class II(a) eligibility-could be the unintended result of medical treatment due to military negligence or malpractice.

In an October 2008 statement, the Veteran claimed that he "received" dental trauma at Dobbins AFB.  He contends that in July 1957, he was attending a picnic at a recreation area and was hit with a thrown bottle of suntan lotion breaking his two front teeth.  See December 2010 Statement in Support of Claim.  He was sent to the dental clinic at Dobbins AFB where the dentist told him his "teeth were soft and would not hold fillings and should all be removed."  Id.  He was then sent to Maxwell AFB in Alabama for surgery where he was told that his "lower jaw gum would not support a denture and that [he] should have all but six teeth on the bottom removed."  Id.  It is the Veteran's contention that his teeth were removed without just cause and but for their removal, he would not need dental assistance now.

Where a detailed report of dental examination is essential for a determination of eligibility for benefits, a dental examination may be authorized.  38 C.F.R. § 17.160 (2009).  Accordingly, the RO should arrange for the Veteran to undergo examination by a dentist at a VA medical facility to determine whether it is at least as likely as not that the military dentist/s failed to exercise the degree of care that would be expected of a reasonable dentist in removing the Veteran's teeth, and, whether it is at least as likely as not such failure proximately caused the Veteran's current need for dental treatment.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Contact the Veteran to determine whether the dental treatment mentioned in his January 2009 Statement in Support of Claim was from a private dental provider or at a VA outpatient facility.  After eliciting any necessary authorizations, obtain relevant dental records and associate them with the claims file.  All development efforts should be documented. 

2.  The RO should determine whether the treatment offered to the Veteran by VA after his retirement in or around 1979 qualifies as the one-time treatment afforded Class II eligible veterans under 38 C.F.R. § 17.161(b).  See March 1979 Deferred Rating Decision; Veteran's January 2009 Statement in Support of Claim.  A memorandum for the record should be associated with the claims file regarding (a) whether or not the VA provided the Veteran with any one-time (Class II) treatment in the past, and if so, (b) identifying which specific dental conditions were treated on a one-time basis by VA or a VA contractor (and are therefore ineligible for further treatment under Class II).  Any VA records associated with prior one-time (Class II) treatment should be associated with the claims file.

3.  Schedule the Veteran for a dental examination, by a dentist, at a VA medical facility.  The entire claims file must be made available to the dentist designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, including x-rays, (with all results made available to the examining dentist prior to the completion of his or her report), and all clinical findings should be reported in detail.

The dentist should offer an opinion, consistent with sound medical judgment, as to the following matters:

a. whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the military dentist failed to exercise the degree of care that would be expected of a reasonable dentist in removing the Veteran's teeth; and, if so, 

b. whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), such failure proximately caused the Veteran's current need for dental treatment.

The dentist should set forth all examination findings, along with complete rationale for the conclusions reached, in a report.

4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If service connection for loss of teeth for the purpose of obtaining VA outpatient treatment is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


